McCARTY, J.
(concurring in part and dissenting in part).
I do not think the instructions complained of were prejudicial to the rights of the defendant. I am of the opinion, however, that some of the instructions assigned as error were much more favorable to defendant than the facts warranted. Especially is this so with regard to instructions Nos. 15 and 16, which should be read together and considered in connection with the facts on which they are predicated. These instructions are as follows:
“15. You are instructed that an arrest is made by an actual restraint of the individual arrested, and that an arrest is lawful when made by a member of the police force of any city, in either of the following cases: (1) For a public offense, created either by city ordinance or by the statutes of the state, committed or attempted in the presence of the arresting officer; (2) when the person arrested has committed a felony, though not in the presence of the arresting officer; (3) when a felony has been in fact committed, and the arresting officer has reasonable cause for believing the person arrested to have committed it; (4) upon a charge made upon a reasonable cause of the commission of a felony by the party arrested.
*179“16. You are instructed that, if an arrest by a police officer is unlawful, then the person so arrested may resist such arrest, and may use such force as is necessary to prevent the arrest; but in such resistance the person so arrested is not justified in using a deadly weapon, unless the conduct of the officer is such as to raise in the mind of a reasonable person, situated as was the defendant, the reasonable belief that he is about to suffer death or great bodily harm at the hands of such officer, whereupon he, as in any other ease, may act in self-defense for the purpose of protecting his person from injury, and may offer such resistance to the force used or threatened against him as to him is apparently necessary to prevent the threatened injury, to wit, death or great bodily harm; and if in such a case the person so arrested shoots and kills the officer, under such circumstances as to constitute self-defense as herein defined, then the law does not hold him responsible for the act, and he should not be convicted. If the arrest is lawful, the police officer making the same is justified in using such force as is reasonably necessary to secure and detain the person arrested, or to prevent his escape, or to recapture him if he escapes. ’ ’
The facts and circumstances which led up to and culminated in the arrest of defendant, so far as material here, are as follows: The defendant at about eight o ’clock in the morning of June 25, 1913, the morning of the homicide, had an altercation with one Pete Massi in a saloon in this city, and, according to defendant’s version, a fight ensued between them. Defendant testified that Massi was in the act of striking him with a beer bottle when he, the defendant, drew a razor from his pocket.
‘ ‘ Q. What did you grab the razor for ? A. Because I was afraid of him. Q. How did you think the razor would help youl A. Because he might throw away the bottle if he saw the razor in my hand. * * * I did not intend to use it. I thought Pete Massi would turn me loose as soon as he saw the razor. I did it to scare him. Q. Did you cut him with it. A. I don’t remember.”
Charles Fina, the proprietor of the saloon in which the trouble occurred, and who in a general way observed what *180happened between defendant and Massi on that occasion, testified :
“Pete had Johnnie down on the floor * * * - in a kind of sitting position. * * *■ I did not see any blows struck, * * * I told them,‘You people cut that out.’ They got up and came in front of the bar, and Johnnie called Pete and said, ‘Let’s have a drink.’ After the drinks Pete said, ‘I am cut on the shoulder. ’ He took back his shirt, and there was a little bit of a wound there — merely brought blood. It made him mad, and he wanted to use my telephone. I said, ‘You can’t do it; you use no telephone here to call officers.’ After the drinks they went out. Q. Was there any bruise or injury of any kind to either of the parties, other than you have stated? A. No, sir.”
Cross-examination:
“He (Massi) was holding Johnnie down. He was over Johnnie — Johnnie was on the bottom. Q. And you made him get off? * * * A. I did not make — I asked him to. I said, ‘If you want to fight, take it out of doors with you; there will be no fighting in here. ’ Q. You saw the defendant do nothing? A. Do nothing direct. * * * Q. Pete had an empty bottle in his hand, striking at John? A. No, sir; I could not see no empty bottle; no, sir.”
The undisputed evidence, therefore, shows that these parties, in anger, engaged in a “scuffle,” and according to defendant’s evidence, a fight; that Massi threw defendant onto the floor in a sitting position, and while he had him in that' position defendant drew a razor which he happened to have in his pocket; that immediately after the scuffle ceased Massi ~ discovered that he was cut on the shoulder, and was in the act of telephoning to the police, but was prevented from so doing by the proprietor of the saloon in which the trouble occurred; that after the difficulty, and before he was arrested, the defendant dispossessed himself of the razor. He testified, however, that he did not remember what he did with it. The fact that he immediately after the difficulty, in some manner which he failed to disclose, although given an opportunity to do so, disposed of the razor, was at least an incriminating circumstance, when considered in connection with other evidence *181respecting the difficulty in the saloon. I think the only reasonable conclusion deducible from these facts is that the wound on Massi’s shoulder was inflicted by the defendant with the razor. In determining whether Officer Griffiths acted within the authority conferred on him by law in making the arrest, the question of whether Massi or the defendant was the aggressor in the scuffle is not of controlling importance. The officer was not required to examine into the merits, examine witnesses, etc., and in effect judicially decide which of these parties, Massi or the defendant, was at fault, before making the arrest. Section 4195, C. L. 1907, provides that:
“Every person who, with intent to do bodily harm, and without just cause or excuse, or when no considerable provocation appears, or when the circumstances show an abandoned or malignant heart, commits an assault upon the person of another, with a deadly weapon, instrument, or other thing, is punishable by imprisonment in the state prison,” etc.
The undisputed facts, as I read the record, are amply sufficient to support a finding by a jury that defendant assaulted Massi with a razor. And a razor when used as a weapon is a " deadly instrument or thing." The officer, therefore, was, under section 4637, C. L. 1907, authorized to arrest the defendant when his attention was called to the assault., The question of whether the assault was without “just cause or excuse,” or whether there was any “considerable provocation” for it, were questions which as stated, the officer was not called upon to determine before taking the defendant into custody.
Counsel for defendant seem to contend, if I correctly understand their position, that' the officer was not informed that the defendant had assaulted Massi with a razor, and hence the arrest was unlawful. "While there is no direct evidence that the officer was advised of the assault, except the action of Massi in exhibiting to the officer at the time the arrest was made, the wound on Ms shoulder and making the remarks in relation thereto herein set forth, yet the only inference permissible, as I view the evidence, is that he was informed of the assault, and that he was acting on such information when he placed the defendant under arrest. Moreover, de*182fendant, according to his own admissions, was, at the time he was arrested, in an intoxicated condition, and was carrying a concealed deadly weapon with the intention, in case certain contingencies should in his opinion arise, of using it against a fellow man. His counsel, in their brief, correctly reflect portions of the record, wherein they say that the defendant, at the time he had the difficulty with Massi, “had partaken of six drinks of whisky; he was ill, he had not breakfasted, and his system was not in a condition to resist the effects of the alcohol of which he partook; ’ ’ that immediately after the difficulty with Massi “he went up town * * * and purchased a gun”; that on his return down town he stopped at a saloon and “took two drinks of whiskey,” spoke to the bartender of the difficulty he had had that morning with Massi, and stated to him that he “had bought a gun to protect himself with”; that from the saloon he went to and entered a restaurant, adjoining and contiguous to the saloon, in which he, two hours before, had the difficulty herein referred to, with Massi, took a seat on a box in a room between the dining room and kitchen, and sat there about 15 minutes, when he was arrested by Officer Griffiths; ‘ ‘ that the defendant unquestionably at this time was intoxicated. ” It is therefore admitted that at the time defendant was arrested he had eaten nothing since the evening before; that he was physically weak, and because of his trouble with Massi and the effects of the seven or eight drinks of whisky which he had partaken of within the space of two hours, was in a “confused condition of mind,” and had concealed on Ms person (in violation of law) a deadly weapon which he had purchased and was carrying with the intention of using against a fellow being in case, in his judgment, certain contingencies should arise. The evidence shows that he was in a desperate and dangerous state of mind (his act in shooting down the officer a few minutes after he was arrested shows this); also,- that he was in a somewhat intoxicated condition. His counsel vigorously contend, in their printed brief, that his mind at the time of the arrest was at least partially dethroned, and that he was not wholly responsible for his acts. The carrying of the deadly *183weapon was a continuous offense, and was under the admitted facts committed in the presence of the officer.
We are told, however, that an arrest made under these circumstances is unlawful. I am unable to approve of any such doctrine. It is settled by the great weight of authority that under statutes similar to ours an officer may arrest without a warrant a person when he has reasonable grounds for believing him guilty of having committed a felony. In Mur-free on Sheriffs, Section 1161, the author says that a peace officer “upon reasonable suspicious, founded either on his own knowledge, or the information of others, that a felony has been committed, or such a breach of the peace as will amount to a felony, he may arrest without a warrant.” In 3 Cyc. 878, the rule is stated as follows:
“A peace officer may * * * arrest without a warrant one whom he has reasonable or probable grounds to suspect of having committed a felony, even though the person suspected is innocent”
—citing many cases, both of American and English courts.
I am clearly of the opinion that Officer Griffiths, in making the arrest, did not exceed his authority, and that the court should have so instructed the jury.
Let it be assumed, for the sake of argument, that the officer acted too hastily — exceeded his authority — by arresting the defendant in the first instance. He nevertheless, when the defendant, in trying to escape, was overtaken and exhibited the revolver, not only had the right, but it was his duty, to arrest and disarm the defendant. And the defendant could not, under the guise of defending himself or otherwise, legally resist the arrest. As I read the record, the law of self-defense is not involved in this case. The court, therefore, by instructing the jury on the law of self-defense, and by submitting to them the question of whether the arrest was lawful or unlawful, committed error favorable to the defendant, and which could not have prejudiced his rights.
Counsel for defendant have devoted much space in their printed brief to the contention that at the time of the homicide the defendant was greatly excited, “terrified,” and that he “honestly believed that his life was in danger, or that fie *184was in danger of suffering great bodily harm, at the hands of Massi, and, acting under such fear, fired the shots which resulted in the death of Griffiths,” and hence the act could not amount to more than manslaughter. There is not a scintilla of evidence in the record to justify the belief on the part of the defendant that he was in any danger whatever of receiving bodily harm at the hands of Massi from the time he was arrested until he tried to make his escape. The conduct of Massi in going for an officer, instead of taking the law in his own hands and trying to punish the defendant for some real or imaginary wrong which he may have believed he had suffered from the act of the defendant, was, or should have been, proof conclusive that he (Massi) had no intention of resorting to personal violence against the defendant. And the officer did not, nor did he attempt to, search the defendant, who was under his protection, as well as in his custody. Defendant testified that at the time of the altercation in the saloon, about two hours before the arrest was made, Massi threatened to kill him before night, and, believing that his life was in danger, he purchased and armed himself with a revolver for the purpose of resisting the attack which he honestly believed would be made by Massi on his life. The jury might well have concluded that if the facts respecting defendant’s trouble with Massi had been as he claimed they were, and that he was induced to purchase the gun because of threats made against his life by Massi, he would have welcomed the presence of the officer, and would not, when arrested, have tried to escape and get from under the protection of the officer. The jury also might well have concluded that defendant knew,- or had good reason for believing, that when taken to the police headquarters he would be given an opportunity to explain his entire course of conduct that morning, as well as make known to the officers the threats of Massi, if he made any, against his life, and have him apprehended and dealt with according to law. Moreover, the conduct of these parties — what each of them did — immediately after the termination of the row between them in the saloon, may have weakened, if it did not entirely destroy, the probative force of the evidence of defendant respecting threats *185which he claimed Massi made against his life, and that he honestly believed his life was in danger. As I have pointed out, the record shows that as soon as the row ceased Massi endeavored to use the telephone in the saloon to call a peace officer, but was prevented from so doing by the bartender. About this time both Massi and the defendant left the saloon, and in about two hours thereafter the defendant returned to the saloon with a loaded revolver concealed on his person, and a little later Massi appeared on the scene in company with Officer Griffiths. These circumstances alone, which are not in dispute, were sufficient to support a finding by the jury that, if either of these parties was in danger of being assaulted by the other, Massi was the one in danger, and not the defendant.
I am of the opinion that the instruction (No. 14) respecting intoxication, which is assigned as error, clearly and correctly stated the law on that subject, and that the jury could not have been misled or confused thereby respecting the pur-, pose for which the intoxication of the defendant might be considered.
The court, after giving the jury the statutory definitions of first and second degree murder, very fully, and I think correctly, defined the terms “deliberate” and “premeditated” These instructions are inserted in full further along in this opinion. The court’s instruction (No. 6) defining “premeditation” is assigned as error. It is vigorously contended on behalf of defendant that the instruction obliterates the distinction between first and second degree murder. Of course, if such is its effect, the giving of it was and is prejudicial error. But does it have that effect? I think not. In support of the contention that the instruction does not properly distinguish between the two degrees of murder, the following cases are cited: State v. Greenleaf, 71 N. H. 606, 54 Atl. 38; State v. Rockett, 70 Iowa, 442, 30 N. W. 742; State v. Carr, 53 Vt. 42; People v. Majone, 91 N. Y. 211; Allen v. United States, 164 U. S. 495, 17 Sup. Ct. 154, 41 L. Ed. 528; State v. Rutten, 13 Wash. 203, 43 Pac. 30; State v. Moody, 18 Wash. 165, 51 Pac. 365; Ross v. State, 8 Wyo. 384, 57 Pac. 931.
In State v. Greenleaf it was contended on behalf of defend*186ant that the evidence in the case did not justify a verdict of murder in the first degree, and the court, in the course of its discussion of the merits and the principles of law applicable to the case, said:
“As to the element of deliberation and premeditation, while it need not he shown that the killing was deliberated and premeditated for any particular length of time, * * * yet we think it is quite evident, from the kinds of murder which the statute specifically designates as deliberate and premeditated, * * * that the Legislature used the words ‘deliberate and premeditated’ * * * in their natural and ordinary sense, and intending to exclude from the operation of the death penalty murder committed on the impulse of the moment, without actual deliberation and premeditation.”
This is substantially all that the court said on the question of “premeditation and deliberation.” As I read the case, it neither approves nor disapproves of the test that the jury in the case at bar were instructed they might make in determining whether the killing of Griffiths was with or without premeditation.
In State v. Carr the court said:
“If it [the killing] was premeditated, it would be murder in the first degree. That is to say, if the killing was murder, then, if it was done with premeditation, it would be in the first degree. That term, ‘premeditated,’ was not meant to require any particular length of time that such premeditation should have been going on prior to the fatal act. But if, in fact, it did precede the act, it gave character to the crime.”
The court, in that case, quotes with approval from the case of Commonwealth v. Daley, 2 Pa. Law J. 156, as follows:
“Deliberation and premeditation simply mean that the act was done with reflection and conceived beforehand. No specific length of time is required for such deliberation. It would be a most difficult task for human wit to furnish any safe standard in this particular. Every case must rest on its own circumstances. The law, reason, and common sense unite in declaring that an apparently instantaneous act may be accompanied with such circumstances as to leave no doubt of its being the result of premeditation.”
Likewise, in the case of People v. Majone, there are expressions which seem to support rather than disapprove of the *187instructiion. In that case the court, among other things, said premeditation—
“must he sufficient for some reflection and consideration upon the matter, for choice to kill or not to kill, and for the formation of a definite purpose to kill. And when the time is sufficient for this, it matters not how brief it is. The human mind acts with celerity which it is sometimes impossible to measure, and whether a deliberate and premeditated design to kill was formed must be determined from all the circumstances of the case.” (Italics mine.)
There is nothing in the case of Allen v. United States that is either for or against the instruction in this case respecting deliberation and premeditation. All that is said on the subject is:
“Where the crime (murder) is classified, as in some states, proof of deliberate premeditation is necessary to constitute murder in the first degree.”
In Ross v. State the court instructed the jury:
“The law does not require that the willful intent and premeditation shall exist any particular length of time before the crime is committed. It is sufficient if there was a design and determination to kill distinctly formed in the mind of the defendant at any moment before or at the time the shot was fired.”
The phrase I have italicized makes the instruction in that case clearly distinguishable from the instruction in the case at bar. The court there held, and properly so, that:
“A design and determination to kill, distinctly formed in the mind at the time the shot was fired is not sufficient to constitute premeditated malice.” (Italics mine.)
Where the formation of the design — intent—to kill and the killing are concurrent, or, as stated in the instruction in that case, the “design and determination to kill” are formed in the mind “at the time” of the killing, premeditation cannot exist, and the killing, under such circumstances, cannot be more than murder in the second degree.
The two Washington cases cited, State v. Rutten and State v. Moody, hold that an instruction such as the one given in this case ignores — “wipes out” — the distinction between the *188two degrees of murder. The 'Washington court, however, in the case of State v. Straub, 16 Wash. 111, 47 Pac. 226, approved an instruction wherein the court charged that:
“Malice is deliberate and premeditated when it has teen dwelt upon at all in the mind, and when the motive or consideration moving to his act has been to any extent mentally weighed. Premeditation may he as quick as thought in the mind of man."
The Washington court again, in the case of State v. Moody, supra, approved this instruction. The court, however, makes a distinction which I think is more subtile than substantial between the instruction in the Stroub Case and the instructions given in the Rutten and Moody Cases. In the Rutten Case the language condemned was as follows:
“In deliberating there need be no appreciable space of time between the intention to kill and the act of killing. That may be as instantaneous as the successive thoughts of the mind.”
In the Moody Case the language disapproved was:
“All that is necessary is that the deliberate and premeditated intent be formed before the fatal wound is inflicted. It matters not if the wound be inflicted immediately after the forming of the intent. The forming of the deliberate and premeditated intent, and the inflicting of the mortal wound, may follow each other as rapidly as the successive thoughts of the mind.”
In the Stroub Case the language approved was:
“Premeditation is the mental operation of thinking upon the act before doing it. * * * Premeditation may be as quick as thought in the mind of man.”
The same court, in the ease of State v. Gin Pon, 16 Wash. 425, 47 Pac. 961, approved of an instruction containing the following language:
“The premeditation and reflection thereon may take place but a moment before the doing of the act, but both states of mind must have actual existence to make the offense murder in the first degree.”
I think it is apparent that the same thought is expressed in the instructions given in the four cases. And they seem *189to be the only cases cited that disapprove of, or that criticise the instruction given in this ease.
In 21 Cyc. 726, the principle here involved is illustrated as follows:
“Deliberate and premeditated means thought over, considered, or reflected upon beforehand. Hence it is not enough that the design to kill existed at the time of the killing, hut it must have been formed before it was put into execution. But if the design to kill has been deliberately formed, the murder will be of the first degree, although that design is instantly carried into effect. Since a deliberate purpose can be formed in an instant, no particular length of time for deliberation and premeditation is required by the law.”
Many cases supporting the text are cited in the footnotes on pages 727, 728 and 729. I also invite attention to the many excerpts from recent decisions contained in 8 Words and Phrases (Second Series) 494-496.
In State v. Morgan, 22 Utah 162, 61 Pac. 527, this court, speaking through Mr. Justice Miner, said:
“A man may do a thing willfully, intentionally, maliciously, and deliberately from a moment’s reflection, as well as after pondering over it a month. He may think and premeditate before doing the act, and do it the same instant he conceives the criminal purpose, as well as if he had premeditated over it for a long time. The statute fixes no time when the deliberation and purpose to kill shall have been formed before the act of killing shall take place.”
In the case of People v. Calton, 5 Utah at page 458, 16 Pac. at page 906, Chief Justice Zane, speaking for the court, said :
“The intent essential to murder is the state of mind — the intention at the time of the act that causes death. The law does not require deliberation after the intent, and before the act of killing. It does require that a man shall be able and have opportunity to think about the killing, that he may deliberate and premeditate upon it; and whenever the deliberation is sufficient to form therefrom a specific and well-defined intention to kill the person afterwards slain, it is enough to characterize the killing as murder in the first degree.”
This is a correct statement of the law on this subject as I understand it. The deliberation and premeditation may take place before as well as after the intent to kill is fully formed *190in the mind. For example, suppose a person having some real or imaginary grievance against a fellow being, and his feelings are so wrought up and are so intense toward the person against whom he is aggrieved that he conceives the idea of killing him, and while deliberating and premeditating as to whether to kill or not to kill he unexpectedly meets the party and instantly decides to kill him, and at the very moment the intent to kill is formed he, without provocation or excuse, carries it into execution and kills the party; would not a jury, under such circumstances, be justified in finding the slayer guilty of murder in the first degree? Undoubtedly it would. And this would be so, even if there were “no appreciable space of time between the intention to kill and the act of killing, ’ ’ and the intention to kill and the act of killing may have been ‘ ‘ as instantaneous as the successive thoughts of the mind,” as charged in the case at bar.
The uncertainty created by the Washington decisions referred to arises because they seem to hold, if I correctly grasp the import of them, that there must be some deliberation and premeditation after the design and intent to kill has been formed in the mind in order for the killing to constitute murder in the first degree. And my brethren here seem to have fallen into the same error. As stated, the intention to kill may be the result of, and may be formed after, the deliberation and premeditation.
Since the instruction in this case is held error, and the cause is to be reversed and remanded to the lower court for a new trial, the question arises: What space of time within the meaning of the law is “appreciable,” and what is the minimum space of time that can elapse for premeditation after the intent to kill is formed in the mind and the act of killing to make the killing murder in the first degree? Is the fraction of a second sufficient, or does it require one, two, three, or more„ seconds ? I think the trial court should be advised on this point; otherwise, the error may be repeated, or a more glaring one committed, on a retrial of the cause. It may be said that the prevailing opinion furnishes a sufficient guide in that regard. But does it? The test is: Would *191an instruction couched in the language of the prevailing opinion express a different thought, or the same thought in plainer and less uncertain language, than that expressed in the instruction given. By placing in columns, and side by side, the instruction given and what is said in the prevailing opinion suggesting in a general way as to what a proper instruction on the subject should contain, I think it will be observed that, while there is a variance in the phraseology of the opinion from that of the instruction which, if followed, would change the form, but not the substance, of the instruction, the same idea is conveyed — the same thought expressed— in the two columns respecting the term “premeditation.” Therefore, as I view the case, for the prevailing opinion to go down in its present form will tend to confuse, rather than enlighten, the trial court on this point.
Copied from Prevailing Opinion.
“No attempt should be made to fix any definite space of time which is necessary to constitute the premeditation required by our statute. * * * Why not tell them (the jury) that while it is not necessary that there be any definite or fixed period of time for premeditation, and that no fixed or definite time can be stated, yet that some space of time, however brief, for premeditation, is necessary before the fatal shot is fired or the fatal blow is struck, and that if they find that there was a fixed design or purpose in the mind of the accused to kill for any space of time, however brief, before he commit*192ted the fatal act, and that he committed the same pursuant to such design or purpose, then the killing would constitute murder in the first degree.” (Italics mine.)
“The jury should also be informed in that connection that in determining the question of such design and premeditation they should take into consideration all of the facts and circumstances developed at the trial.”
*191instruction (No. 6) as Given by the Court.
“Deliberate means a cool state of the blood, a state of mind contradistinguished from heat or sudden passion, caused by great provocation. It does not, necessarily, include within its import brooding over, considered, or reflected upon for any considerable length of time, but it means an intent to kill, executed by the party not under the influence of a violent passion, suddenly aroused, but in the furtherance of a formed design to gratify a feeling of revenge, or to accomplish some other unlawful purpose.
‘ ‘ Premeditation means any length of time, however thought of beforehand, for *192short. There need be no appreciable space of time between the intention to kill and the act of killing; they may be as instantaneous as the successive thoughts of the mind. It means a specific intention to take human life, thought' of beforehand. If there is such a design, or determination to kill, deliberately formed in the mind at any moment before the fatal act is done, it is sufficient.”
Excerpt from Instruction No. 23.
“It is your duty to consider the evidence all together, fairly and impartially and conscientiously, and you should arrive at your verdict solely from the evidence introduced upon the trial. ’ ’
Instruction No. 24.
“These instructions are to be considered all together, as a whole, carefully and conscientiously. You should not single out one part and give it undue weight. All the law on a particular subject may not be stated in a particular paragraph or in a single instruction.
“The different subjeets discussed in the instruction should be kept in mind, and the evidence considered and weighed in the light of all the instructions. ’ ’
*193It is suggested that what I have said ‘ ‘ shows that the writer of the (this) opinion regards the question of time as one of law rather than one of fact.” Since what I have said on this point is susceptible of a construction just contrary to what I intended should be given the language used, I shall endeavor to make plain my position and to convey the thought intended. The idea I intended to convey is this: That the question of whether there was deliberation and premeditation, of either long or short duration, is purely a question of fact for the jury. And this is what I think the court, in substance, charged the jury in this case, namely: That where the intention to kill follows and is the result of deliberation and premeditation, then “there need be no appreciable space of time between the intention to kill and the act of killing; they may be as instantaneous as the successive thoughts of the mind.” The logic of the prevailing opinions, as I read them, is that there must be “appreciable time between the intention to kill and the act of killing. ’ ’ I was, and am still, of the opinion that it is the prevailing, and not the dissenting opinion that holds that the “question of time is one of law rather than one of fact. ’ ’ If the court erred in charging the jury that “there need be no appreciable space of time,” etc., it is because there must be, as a matter of law, some “appreciable time.” And I therefore repeat that the question arises, What space of time, within the meaning of the law as thus declared by the prevailing opinions, is “appreciable”?
The instruction given in this case contains the following propositions: (1) That “premeditation means thought of beforehand”; (2) that a “design or determination to kill, deliberately formed in the mind at any moment before the fatal act is done,” is sufficient to constitute murder in the first degree; (3) that the act of killing after the intention is deliberately and premeditatedly formed in the mind may be “as instantaneous as the successive thoughts of the mind.” Under practically all of the authorities, as I read them, this is a correct statement of the law on the question under consideration in this class of cases. Furthermore, the instruction is predicated on substantial evidence. The contention, *194therefore, of counsel, that the jury were not warranted in finding that the killing was deliberate and" premeditated, is untenable. I have examined the record with more than ordinary care, and am convinced that here is abundant evidence to sustain the verdict. One witness, who was in the vicinity of the place where the homicide occurred and saw the shots fired, testified that while she was in the act of emptying a tub of water from an “upstairs” window her attention was attracted'by two men “hollering”; that she saw Officer Grif-fiths and ’ the defendant standing facing each other; that Griffiths had hold of defendant’s shoulder; that she heard some one say, ‘ ‘ Stand back! ’ ’ that Griffiths held up his police club, and said, “Hands up!” and immediately thereafter the shots were fired. Another witness, who claimed that he saw the last one of the three shots fired that killed Griffiths, testified that:
“After the third shot was fired, and before the officer’s body came to the ground, the defendant backed off a few feet facing the officer, and after the officer had fallen, he turned * * * and went south. I saw the revolver in the possession of the defendant. As he was backing, the revolver was pointed directly out in the direction of the officer. ’ ’
Another witness also testified to substantially the same thing. This evidence, considered in connection with other evidence in the case, is amply sufficient to sustain a verdict of murder in the first degree.
The assignment of error directed to the admission in evidence of the articles referred to in the prevailing opinion, found in defendant’s room a few hours after the homicide occurred, presents a more serious question, and, with the exception of the assignment directed to conduct of counsel in propounding objectionable questions, referred to in the prevailing opinion, and-objectionable remarks made by counsel during the progress of the trial, and excepted to by defendant, is the only assignment, as I read the record, that contains any substantial merit. The finding of these articles in defendant’s room did not prove, nor tend to prove, any material fact, nor were they pertinent to any issue in the case. The jury might well have concluded from this evidence, con*195sidered in connection with the facts and circumstances leading up to and surrounding the killing of Officer Griffiths, that the defendant was a professional “gunman,” “thug” and “hold-up”; and this evidence may have been, and probably was, very persuasive in influencing the jury to withhold a recommendation of life imprisonment, if any one or more of them otherwise felt so inclined. The fact that defendant,' while testifying, “voluntarily undertook to explain the presence of these articles in his room” (excepting the two masks and the coat, of the presence of which he denied having any knowledge), did not cure the error, or render it harmless. After the evidence of the finding of this paraphernalia, generally supposed to be used by highwaymen in their career of lawlessness, in defendant’s room, he, in order to avoid its damaging effect, was called upon to explain its presence there. The fact that he endeavored to give a satisfactory explanation of the presence of some of the articles in his room and denied that he had any knowledge of the others did not, as stated, render the error harmless. As I read the record, his denial and much of his explanation intensified, rather than neutralized, the damaging effect of this evidence. The Attorney General contends that the evidence respecting the presence of the articles in his room was admissible to show motive for the commission of *the homicide. The defendant’s entire course of conduct, from the time he broke away from Officer Grif-fiths until he was arrested several hours later, shows that his motive in killing the officer was to make good his escape. Under such circumstances the state is not required, nor would it be proper for it, to show that the defendant may have, and probably had, committed crimes other than the one for which he is on trial to show motive for the murder.
I concur in the reversal of the judgment on the ground that the articles mentioned were not admissible in evidence, and that the court committed prejudicial error in receiving them in evidence, and on the further ground that the objectionable remarks made by counsel for the state, and the objectionable questions propounded by him to witnesses during the progress of the trial (which are referred to in the prevailing opinion), were prejudicial to the rights of defendant.
*196Since tbe foregoing was drafted, the Chief Justice has written an opinion concurring in the conclusions .reached by Mr. Justice Frick. If the opinion correctly reflects the scope of the powers and duties of peace officers in making arrests, then I submit that this state will be, until the law is changed in that regard, a haven and in a metaphorical sense a “city of refuge” for thieves, thugs, burglars and criminals generally. Under the law as thus declared the most dangerous and desperate criminals may have their rendezvous in our cities and incorporated towns, they may with impunity and in violation of law carry, concealed on their persons, deadly weapons with which to strike or shoot down any person — officer or layman— who may have the temerity to resist or interfere with them when in the act of committing crime. Should one of these be pointed out as a person who has recently committed a felony, and some evidence of the alleged crime is furnished the officer, as was done in the case at bar, the officer, before he could lawfully put the party under arrest, must either go before some magistrate, file a complaint charging the accused with having committed the crime alleged, and obtain a warrant, and give the party an opportunity in the meantime to make his escape, or make inquiry respecting the merits of the accusation and in a sense judicially determine whether the party accused is guilty of an offense. Should the officer erroneously decide that the party ought to be placed under arrest, and proceed to arrest him without a warrant, the party about to be arrested may resist the officer, and may make use of whatever force may be reasonably necessary to prevent the arrest, and if, in doing so, he uses the deadly weapon which he is carrying concealed on his person in violation of law, and kills the officer, and the killing was necessary in order to prevent the arrest, it is justifiable homicide. I venture the satement that there is not a state in the Union, except Utah, where such a startling proposition has ever been held to be the law, and until the present it has never been so declared in this state.
It may be said that these deductions and conclusions are somewhat extravagant, and are not warranted by the opinion. Let us look at the record and see if they are. It may be *197fairly inferred from the evidence that Griffiths, at the time he was killed, was using and intended to use whatever force was necessary to arrest the defendant. Now the Chief Justice holds, as a proposition of law, that the arrest of the defendant was unlawful. He also holds that where an officer proceeds to make an unlawful arrest the party about to be thus restrained of his liberty may lawfully resist the officer, and in so doing may use whatever force may be reasonably necessary to prevent the arrest. In the case at bar I think the ■only reasonable conclusion permissible from the evidence is that the only thing the defendant could do to prevent the officer and Massi from taking him into custody after he made his escape was to kill the officer. Therefore, according to the logic of the opinion written by the Chief Justice, the killing of Officer Griffiths was, under the circumstances, justifiable homicide, and the court erred in refusing to direct the jury, as requested by defendant, to return a verdict of not guilty. It therefore necessarily follows, if such is the law, that in this case, and in all similar cases, the officers, and 'not the criminals whom they are trying to arrest, are the real offenders against law and order.
The inevitable baneful effect — far-reaching consequences— of such a rule, as I view it, may be at least partially appreciated by keeping in mind the location of this state geographically with reference to many of the other states. Salt Lake City, Ogden and other somewhat populous municipalities of the state, situated, as they are, on the trunk lines of the great railway systems of the country, which lines extend from.the Atlantic Ocean on «the east to the Pacific Ocean on the west, make of these cities and municipalities, a natural stopping (resting) place for tourists, business men, and people generally passing through the state on their way from one coast or part of the country to another. It is a matter of common knowledge that the people of this state, acting through their' commercial, social and professional clubs, and their business, religious and social organizations, have extended a standing invitation to the traveling public who may pass through the state to "stop over” on their journey and "get acquainted,” with the assurance that a cordial and hearty welcome will be *198extended tc all respectable people who chance to avail themselves of this state-wide invitation. It necessarily follows that many professional criminals from other parts of the country take advantage of the situation and “stop over,” not for the purpose of ‘ ‘ getting acquainted, ’ ’ but to follow their vocation of fleecing and robbing tourists and other people who may be visiting the state, as well as burglarizing and pillaging homes, and robbing and committing other crimes against the people of the state. I therefore repeat that, if the opinion written by the Chief Justice reflects the law as it shall be enforced in the future by the peace officers in dealing with the criminal element, it seems to me that the state will be an oasis for thieves, thugs, hold-ups, burglars, and criminals generally, who, until they commit some crime and are apprehended therefor, are given the freedom of our cities. Should one of them be pointed out as a person who has committed a felony, before the officer could lawfully arrest the party, he would be compelled to go before some court or magistrate, file a complaint, and obtain a warrant, and thereby give the criminal an opportunity to “move on” and make good his escape.
Let us see if the application of the law, as it is declared by the Chief Justice, to the facts of this case, does not fully support what I have said regarding its application to like cases in the future. The defendant, according to his own testimony, was engaged in a saloon brawl or fight, and when he saw that Massi was getting the best of the fight he drew from his pocket a razor and opened it for the purpose, as he says, of protecting himself. When he and Massi, at the request of the bartender, ceased fighting, it was discovered that Massi was cut on the shoulder, and Masis then and there started to put in a telephone call for for a peace officer, but was prevented from so doing by the bartender. Massi and the defendant then left the saloon. The defendant, in some way which he failed to disclose, disposed of the razjor, went “up town” and purchased a revolver, and returned with it concealed on his person, in violation of law, to the immediate vicinity of where he had the trouble with Massi. Soon thereafter Massi returned to the place accompanied by Officer Griffiths. The officer placed his hand on the defendant’s *199shoulder and said, “What is the matter, boy?” Massi directed the attention of the officer to the cut on his shoulder, and said, “That’s what’s the matter.” The officer then said, addressing the defendant, “You ha'd better come with me,” and placed him under arrest. There is some evidence to the effect that, when the officer arrested the defendant, he “grabbed him by the shoulder * * * in rather a rough manner and pulled him into the outer room.” The jury might well have concluded, from the civil manner in which the officer approached the defendant, and the kindly and gentlemanly way in which he addressed him, as indicated by the language used when he placed the defendant under arrest, that he used no more force than was absolutely necessary. The officer did not even subject him to embarrassment and humiliation by searching him in the presence of his friends and acquaintances. It may be said, however, that for the officer to have searched and disarmed the defendant would have been a further unlawful encroachment on his inherent and constitutional rights; and it necessarily follows that, if the arrest in the first instance was unlawful, any further invasion by the officer of the person of defendant, or an interference with his property, would have been unlawful. It nevertheless is apparent that, if the officer had been less considerate and forbearing,' and had searched the defendant and disarmed him, the officer would not have been killed, and the defendant would not be under sentence of death. As hereinafter stated, a few moments after the defendant wás arrested, he broke and ran away from the officer, and when the officer was in the act of rearresting him he turned and shot the officer, killing him almost instantly.
Reference is made to evidence tending to show that at the time the shots were- fired the officer had hold of the defendant, with his club raised as if in the act of striking him. From this it is suggested, and by counsel urged, that the defendant may have been terrorized, and was in fear of receiving great bodily injury at the hands of the officer, at the time the fatal shots were fired; The evidence shows that the defendant discharged the gun with his left hand, his right having been cut and partially disabled with the razor, which the *200facts, as I read the record, tend to show that he used on Massi in the saloon. Keeping in mind the partial disability of the defendant, and the attitude and demeanor of the officer towards the defendant np to this time, and the celerity with which the officer could have used his club, which he undoubtedly carried in his hand ready for instant use, the jury might well have concluded that the defendant drew his revolver before the club was raised, and before the'officer had an opportunity to use it. In other words, the jury were warranted under the circumstances in concluding that, if the officer had had his club raised at the. time the gun was drawn, he could, and probably would, have dealt the defendant .a crushing blow and prevented him from using the weapon, and that he raised his club to protect himself, but was too late. The officer, as I view the case, neglected a duty he owed to his family, himself, and to the state by not having his gun in his hand, instead of his club, and shooting the defendant down when he started to draw his revolver.
As I view the evidence, and understand the law applicable thereto, the arrest made by Griffiths was as clearly within the law, and in the line of official duty, as was the arrest of defendant by the officers a few hours after the homicide. There was, however, this difference in the cause for these two arrests, which in no way affects the legal phase of the question. When the first arrest was made, the circumstances pointed to the commission by defendant of one felony only, but, when the second arrest was made, the facts and circumstances, as I read the'record, tended to show that defendant had committed two felonies. In fact, when filially arrested, he had added a third to his list. His attempt to draw his revolver and shoot the officer making the arrest was, within the meaning of the law, a felony. While it is true that the defendant is not on trial for carrying concealed on his person a deadly weapon in violation of the law, or for assaulting Massi or the officers, the evidence relating to these transactions is, nevertheless, germane to the case. It tends to show, among other things, that the defendant is not the gentle, peaceable, harmless and inoffensive person that some of the witnesses claimed him to be.
*201Reference is also made to evidence. tending to show that Massi may have been armed with a gun, and that he made threats in the saloon at the time he and defendant had the row, herein referred to, to the effect that he intended to and would kill the defendant before night. The question of whether Massi was armed or unarmed at the time Griffiths arrested the defendant cannot, as I view the record, have any bearing, directly or indirectly, on the case. The defendant is not charged with having killed Massi, nor does the evidence show that there was anything said or done by either the officer or Massi, from the time the defendant was arrested until the officer was killed, to justify a belief that the defendant was in any danger whatever of either losing his life or of suffering bodily injury at the hands of Massi. The conduct of Massi, what he did from the time the row he had with the defendant in the saloon was over until Griffiths was killed, tends to show that he did not have a gun. Assuming, for the sake of argument, that he did have a gun, his conduct tends to show that he had no intention of using it against the defendant. When Officer .Griffiths was shot and fell to the ground, Massi was, at most, only a few feet from the defendant, and undoubtedly had an opportunity to shoot him down, and under the circumstances he would have been justified in so doing. But he did not do so. Nor is there a scintilla of evidence that he there made any attempt to either kill or maim the defendant. The jury were therefore amply justified in rejecting as unworthy of belief the testimony of defendant that Massi had a gun and that he had made threats against his life.
The falaey of the doctrine announced by the Chief Justice, I think, will be fully appreciated by applying it to the facts and circumstances under which defendant was arrested a few hours after the killing of Officer Griffiths. There is not a scintilla of evidence that shows, or tends to show, that the officers making the arrest acted under or in pursuance of a warrant issued by a magistrate for the arrest of defendant. Nor is there anything in the record that tends to show that a complaint had been made before a magistrate charging the defendant with any offense. I think it may be fairly in*202ferred, there being no evidence to the contrary, that the officers making the arrest acted without a warrant. Applying the rule of law as announced by the Chief Justice to the facts of this case, as I view them, the killing of Griffiths was nothing more than justifiable homicide, and the defendant was not guilty of any crime. The arrest, therefore, having been made without a warrant, if it was so made, was unlawful; and the defendant, under the rule, was justified in using whatever force was reasonably necessary to prevent the arrest, and having failed to kill the officers, as he attempted to do, it follows that he, as a proposition of law, has a cause of action against them for an unlawful arrest and for false imprisonment. It goes without saying that judicial recognition of any rule that would lead to such an absurdity would be making a travesty of the law, and of justice the worst of mockeries, and which, if followed, would soon bring the law and the courts that administer it into merited contempt.